Mr. Justice Sheldon delivered the opinion of the Court: The first point made in this case is, upon the exclusion of the following letter, addressed to Patrick Manyon, when offered in evidence in the court below: “ Chicago, III. “Dea/r Cousin: “I would like to have your answer of the last letter, but you never sent me the answer. You will please answer this letter as quick as possible. Patt, please to tell anybody in Walcott that comes across you that a man of the name of Collins stoped in your house; them checks that I took from Walcott belonged to my chest. Collins took them in hand, therefore, you act as I tell you; he intends to make money on it; all that you got to say is, that a man of the name of Collins stoped in your house harvest months, so good day. “ From your affectionate cousin, “ Thomas Duggan.” “ Tell them it was about the 16th or 20th of July; be cautious who you will talk about the subject, and without you asked never mention any thing about it. Collins and me intends to make money on it. Direct your letter to 257 North Market street to John Collins. Write back soon as ever you get this letter.” The letter was proved to be in the handwriting of Thomas Duggan. The evidence in the case tended strongly to show, that John Collins was only a nominal party, and that the real party in interest was Thomas Duggan; that Collins had testified falsely as to three material facts—as to the description of the trunk, as to calling for it at Walcott, and as to stopping at Patrick Manyon’s house. Instead of Collins calling for the trunk at Walcott on the seventeenth of July, and staying at Manyon’s the night of that day, as he testified, there was evidence that he never called for the trunk, and never was at Manyon’s; but that Duggan was the man who took and carried away the trunk on that day from the platform of the station house at Walcott, in the absence of the station agent, with the check attached to the trunk, and brought it to Manyon’s house, where he remained several weeks, having with him there two checks, the strap check and the loose check which is delivered to the owner of the baggage when the strap cheek is attached to it. There was sufficient evidence of a community of interest and design between Collins and Duggan to have rendered this letter of Duggan admissible in evidence as against Collins, to show a conspiracy between them to defraud the railroad company. The fact of Duggan having in his possession at Walcott, the check, especially connects the parties together, as being in concert and acting in co-operation. Another objection taken is, that among the contents of the trunk, as testified to, were two revolvers, and that a recovery was had for them, as baggage, $25 for each. A common carrier of passengers is responsible for the baggage of a passenger. But what shall be deemed baggage becomes, under some circumstances, a question of doubt. In Woods v. Devin, 13 Ill. 746, this court said that the term “ baggage” “includes such articles of necessity and ‘convenience as are usually carried by passengers for their personal use, comfort, instruction, amusement or protection; ” and that regard might be had to the habits and condition in life of the passenger. The passenger, in this case, was a Chicago grocer, who had gone into the country, as he says, in quest of butter. His occupation or circumstances did not require that he should be furnished with any unusual store of- deadly weapons, and we think he might have got along with one revolver. He should not have been allowed more than one revolver, as being reasonably necessary for his personal use or protection. For error in both the above mentioned respects, the judgment is reversed and the cause remanded. Judgment reversed.